Opinion by
Me. Justice Stewart,
The benefit association, while necessarily a party to the case, is not a party to this contention; it has paid into court the amount admittedly due on the certificate of membership, for the use of such party as the law shall declare entitled to it. The real parties are, John Conway, here the appellant, who is the beneficiary named in the certificate, and Julia Conway, acting by her guardian, minor daughter of Michael Conway deceased, upon whose life the benefit certificate was issued. The material facts are,"that Michael Conway having been admitted to membership in the association, immediately handed his certificate over to his wife, Mary Ann, who was the beneficiary named therein, at the same time telling her that it was hers, and that he would never change it except it be to make her children the beneficiaries therein ; that the wife relying upon this assurance paid out of her separate estate the assessments and charges upon the certificate, until a time when, without her knowledge or consent, the husband surrendered it to the association for a new certificate, in which his brother John, the appellant, was substituted as the beneficiary. The question arising on these facts is, to whom does the fund belong \ Appellant claims it as the appointee of the member on whose life the certificate was issued, under the laws of the association; the daughter, in the right of the mother, now deceased, contending that under the facts of *556the case an equity in the fund results to the wife, the first appointee. If the contention be sustained, it is agreed that the daughter properly represents this equity. The case calls for an application of the same principles that governed in the case of Penna. R. R. Co. v. Wolfe, 203 Pa. 269. Here, as there, the association has wholly withdrawn from the controversy by paying the fund into court; and it is not a question in which it has any concern. It was upon the strength of the assurance given by Conway to his wife, that she was to remain the beneficiary except as he should appoint her children instead, that the wife was induced to keep alive the insurance by paying the assessments out of her separate estate. It is impossible to regard this as anything but a present assignment to take effect and attach as soon as the fund came into existence. As between these parties there was nothing to prevent it from so operating. The right of disposition of the fund rested in Conuray, the member. A contract, upon sufficient consideration, to appoint, was held in Penna. R. R. Co. v. Wolfe, 203 Pa. 269, to be enforceable in equity. With quite as much reason, and indeed for the same reason, a contract with the beneficiary named, not to appoint another, is just as enforceable. There the party failed to make the substituted appointment he had promised, and it was held that equity, to prevent a flagrant wrong, would treat that as done which ought to have been done. So here, equity will refuse to recognize an appointment as made, which the party had stipulated he would not make; in other words, equity will estop him from exercising a right he otherwise would have had, to the prejudice of one whom he had misled into an expenditure through reliance upon his promise. Conway having induced his wife to expend her money on this insurance, must be held, by equitable principles, to have waived his right to substitute another beneficiary to her exclusion.
Judgment affirmed.